Citation Nr: 1207492	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  04-08 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel

INTRODUCTION

The Veteran served on active duty from August 1972 to March 1975 and from September 1978 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied an increased evaluation for a low back disorder (claimed as chronic low back pain).  

The Board recognizes that the June 2002 decision did not expressly address entitlement to a TDIU rating.  Nevertheless, the Veteran subsequently raised this issue during a March 2009 Travel Board hearing, which was conducted before the undersigned Veterans Law Judge.  Specifically, during that hearing, the Veteran testified that his service-connected low back disorder had prevented him from working since the early 2000s.  See Travel Board hearing transcript. p. 10 (March 2009).  The Board interpreted the Veteran's transcribed statements as an implicit claim for a TDIU.  See 38 C.F.R. § 3.155; Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record); Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007).  

Thereafter, the Board noted in a June 2010 decision that a TDIU claim had been raised by the record, but had not been addressed by the agency of original jurisdiction.  Nevertheless, the Board determined, sua sponte, that it wielded jurisdiction over that issue as it had been raised in connection with the Veteran's claim for a higher low back rating.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for one or more service-connected disabilities, the claim for TDIU will be considered part of the claim for benefits for the underlying disability).  The Board then proceeded to deny the Veteran's low back claim and to remand the issue of TDIU for further development.  That development is now complete and, thus, appellate review may proceed. 

As a final introductory matter, the Board acknowledges that, prior to the March 2009 hearing in which the Veteran requested a TDIU rating, he was afforded a November 2005 videoconference hearing before a different Veterans Law Judge.  

However, that earlier hearing did not yield testimony pertinent to the TDIU claim, which is the sole issue left on appeal.  As such, the Veteran's appeal may be independently adjudicated by the undersigned Veterans Law Judge.  38 U.S.C.A. § 7102(a); see 38 C.F.R. § 19.2(b); 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  

Accordingly, as a single-judge decision is appropriate in this instance, there is no need not address the special requirements regarding adjudications outlined in Arneson v. Shinseki, 24 Vet. App. 379 (2011).


FINDING OF FACT

The competent and credible evidence of record does not show that the Veteran is unable to secure and follow substantially gainful employment as a result of his service-connected low back disorder and hemorrhoids.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 2011); 38 C.F.R. §§ 3.340, 3.341, 4.1-4.14, 4.16 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Such notice must also inform the appellant of all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess, 19 Vet. App. at 486.  

In this case, the Board finds that the VCAA duty to notify was satisfied by way of a June 2002 letter, which apprised the Veteran of the particular evidence required to substantiate his claim and of his and VA's respective duties for obtaining that evidence.  The Board recognizes that this initial letter predated and, thus, did not specifically address the Dingess requirements.  However, those requirements were subsequently outlined in a February 2009 letter, which notified the Veteran of the type of information and evidence needed to establish a disability rating, as well as the type of evidence necessary to establish an effective date.  Moreover, while that February 2009 letter was furnished after the initial adjudication of the Veteran's claim, he has not alleged any prejudice due to the timing of that correspondence and none is apparent.  Further, the Board considers it significant that, after the above correspondence was issued, the RO readjudicated the Veteran's claim in January 2010 and September 2011 supplemental statements of the case.  Accordingly, the Board finds that any defect in the timing or content of the VCAA notice letters has not affected the overall fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, the Board acknowledges that the above VCAA notices primarily concerned the Veteran's low back claim and did not specifically address the issue of entitlement to a TDIU.  However, as noted above, this issue has been considered part and parcel of the low back claim.  See Rice, supra.  Moreover, the United States Court of Appeals for Veterans Claims has recently held that an appellant whose overall disability rating is less than 100 percent is presumed to have effective notice of how his individual conditions have been evaluated and of the underlying reasons for which those conditions have deemed less than totally disabling.  See Ingram, supra; 38 U.S.C.A. § 5103A.  As such, the Board finds that the VCAA correspondence and rating actions provided in connection with the Veteran's low back claim have collectively constituted adequate notice not only for that individual claim but also with respect to the ancillary TDIU issue on appeal.  

Next, regarding the duty to assist, the Board notes that all pertinent records from all relevant sources identified by the Veteran have been obtained.  In this regard, the Board recognizes that, under VA's governing regulations, it is required to make reasonable efforts to assist an appellant in obtaining evidence necessary to substantiate his claim.  Such evidence includes any "relevant records" in the custody of VA or another federal agency, including the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  Nevertheless, the duty to assist is not boundless in scope, and VA is only required to make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  VA is not required to assist him in obtaining identified records if no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A(c)(1); see Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010).

Here, in accordance with the Board's August 2009 and June 2010 remands, the RO requested and obtained all of the Veteran's pertinent SSA and VA records.  Significantly, the Veteran has not contended, and the evidence of record does not otherwise suggest, that any federal records remain outstanding with respect to his TDIU claim.  Accordingly, the Board finds that the RO has substantially complied with the prior remand directives and that additional records development is unwarranted in connection with that claim.  See Stegall v. West, 11 Vet. App. 268, 270 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).   

In addition to obtaining relevant SSA and VA records, VA has provided the Veteran with a Travel Board hearing in support of his TDIU claim.  He also has been afforded a series of January 2011 examinations, which have yielded lay and clinical findings responsive to that claim.  Friscia v. Brown, 7 Vet. App. 294, 295 (1995).  Nothing in the subsequent evidence of record indicates that there has been a worsening of the Veteran's low back disorder or hemorrhoids.  

Accordingly, the Board finds it unnecessary to remand for a new examination to assess the impact of those service-connected disabilities on the Veteran's employment.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist and that additional development efforts would serve no useful purpose.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Indeed, to remand for further development would be a redundant exercise and would result only in additional delay with no benefit to the Veteran. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). VAOPGCPREC 5- 04 (2004), 69 Fed. Reg. 59,989 (2004).  Accordingly, the Board finds no prejudice to the Veteran in adjudicating this appeal and now turns to the merits of his claim.




II.  TDIU

The Board has thoroughly reviewed the six volumes of lay and medical evidence in the Veteran's claims file.  Although obligated to provide reasons and bases supporting this decision, the Board is not required to discuss in detail the evidence submitted by the appellant or on his behalf.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to the Veteran's claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran, in written statements and testimony before the Board, contends that his service-connected disabilities, in particular his low back disorder, preclude him from obtaining and maintaining gainful employment.  As such, he maintains that additional VA compensation in the form of a TDIU rating is warranted.

In order to establish entitlement to a TDIU, there must be impairment so severe that it is impossible for the average person to secure or follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU encompasses both objective and subjective criteria. Hatlestad, 5 Vet. App. 524, 529 (1993); VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation.  Subjective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In this case, the Veteran is in receipt of a 40 percent rating for his service-connected low back disorder.  He also is noncompensably service connected for hemorrhoids.  His total combined disability evaluation is 40 percent.  As such, the Veteran does not meet the percentage criteria laid out in 38 C.F.R. § 4.16(a).  The Board's TDIU inquiry does not end there, however, as it must still address whether referral for extraschedular consideration is warranted.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled even when the schedular criteria are not met.  38 C.F.R. § 4.16(b) (2011).  In all cases of Veterans who are unemployable by reason of service-connected disabilities but who fall short of percentage requirements set forth in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  

This rating board did not refer this particular case for extraschedular consideration.  Nor does the Board find that such referral is warranted.  Indeed, while the Veteran professes an inability to work because of his low back disorder, he is not unemployable due to the aggregate impact of that disorder and his other service-connected disability.  

The record reflects that after, leaving the military, the Veteran undertook brief stints as a laborer and college student.  He then worked for many years as a motel auditor, a job that reportedly required him to perform complex computations and physically demanding surveillance.  Significantly, the Veteran now maintains that he was forced to leave that job because of the cognitive and physical limitations imposed by his back pain medication.  

The Veteran's account is corroborated, in part, by his SSA records, which confirm that he has been physically disabled since March 31, 2004, and has been in receipt of disability benefits since 2007.  However, those records indicate that the Veteran's inability to work is attributable not only to his low back disorder but also to his hypertension, for which he is not service connected.  Additionally, while the Veteran's SSA records incorporate by reference certain VA treatment reports, they make no mention of a March 2006 VA employment evaluation in which he was deemed capable of full-time sedentary work, notwithstanding his service-connected disabilities.  

The above employment evaluation is far from the only instance in which VA officials have contemplated the functional impact of the Veteran's service-connected disabilities.  In addition, the record contains reports of VA examinations, dated in November 2002, May 2004, July 2008 and December 2009, in which his low back disorder has been found to be productive of significant, but not total, orthopedic impairment.  Specifically, those examinations have yielded clinical findings consistent with a 40 percent schedular rating under the diagnostic criteria pertaining to lumbosacral strain.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5295 (in effect prior to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (in effect after September 26, 2003).  However, those examinations have not revealed any evidence of neurological impairment or incapacitating episodes associated with the Veteran's low back disorder.  Nor have those examinations shown that this service-connected disability has necessitated frequent hospitalizations or otherwise resulted in industrial impairment beyond that contemplated by the VA rating schedule.  See 38 C.F.R. § 3.321.  

Similarly, the effects of the Veteran's post-operative hemorrhoids - the only other disability for which he is service connected - have not been shown to exceed the parameters of his current noncompensable rating.  38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336.  On the contrary, this disability has been consistently shown to be productive of small, non-recurrent, non-indurated, non-thrombotic, external hemorrhoids, which have been notably devoid of any signs of irritation, bleeding, or anal or perianal fissures.  See reports of VA proctology examinations dated in August 1994 and August 1996.  

The Board is mindful that the Veteran's proctology examinations are somewhat remote in time.  Nevertheless, the Board considers those examinations to be an accurate reflection of the current state of the Veteran's hemorrhoids in the absence of any subsequent complaints or clinical findings of worsening symptoms.  See Palczewski,  21 Vet. App. at 182-83 (2007).

In addition to reviewing the above evidence, which pertains to the Veteran's individual service-connected disabilities, the Board has considered the aggregate effect of those disabilities, as revealed in a series of VA examinations dated in January 2011.  During those examinations, which were conducted pursuant to the Board's June 2010 remand, the Veteran reported a history of chronic low back pain.  He described his current level of back pain as constant and severe in nature.  Additionally, the Veteran complained of painful flare-ups, which occurred an average of 10 times each day and were comparable to small electrical jolts localized in his lumbar spine.  The Veteran indicated that his low back symptoms were productive of significant functional impairment, manifested by an inability to sit, stand, or walk for prolonged periods and a reliance on a walker.  Nevertheless, he acknowledged that his low back disorder did not necessitate the use of any other orthotic devices.  He also conceded that his service-connected disability did not result in any incapacitating episodes or warrant treatment beyond routine VA outpatient care and prescription medication.  

Contemporaneous clinical testing revealed forward flexion to 45 degrees, extension to less than 10 degrees, bilateral flexion to 30 degrees, and bilateral rotation to 30 degrees.  While all of the Veteran's ranges of motion were reduced by pain, he did not exhibit any additional functional limitation on repetition.  Nor did he display any objective signs of gait abnormalities, ankylosis, or neurological impairment of the lower extremities.  Significantly, the VA examiner noted that, while the Veteran affected a limp, his gait and posture abruptly normalized once he was deprived of his walker.  Additionally, the examiner noted that the overall reliability of the clinical findings was reduced by the "poor effort" put forth by the Veteran.  In this regard, the examiner added that the Veteran seemed markedly more agile during his concurrent rectum and anus examination.  

The latter examination, which addressed the nature and severity of the Veteran's hemorrhoids, took into account his complaints of chronic anal itching, burning, and pain.  Additionally, that examination noted the Veteran's reports of occasional rectal bleeding and recurrent manifestations of acute hemorrhoids at a frequency of four times per year.  Clinical findings confirmed that presence of small, external hemorrhoids, each of which measured one centimeter in length and two centimeters in width.  However, the Veteran's hemorrhoids were unaccompanied by swelling, bleeding, sphincter impairment, rectal prolapse, thrombosis, or other significant abnormalities.

In addition to assessing the aforementioned service-connected disabilities, the January 2011 VA clinician conducted a general medical examination, which took into account the Veteran's nonservice-connected conditions, specifically his type II diabetes mellitus, erectile dysfunction, hypertension, and sleep apnea.  The VA examiner noted that all of those conditions required ongoing clinical treatment and were productive of functional impairment.  The examiner then opined that the Veteran's service-connected disabilities, standing alone, did not render him incapable of "light physical or sedentary employment."  In support of that finding, the examiner indicated that none of the clinical abnormalities associated with the Veteran's low back disorder and hemorrhoids were sufficient to preclude him from performing daily living activities or the duties inherent in his previous occupation as a hotel auditor.  Additionally, the VA examiner noted that the Veteran remained capable of managing his own financial affairs and otherwise exuded mental competence.  Significantly, that examiner added that his opinion was based not only on the current examination findings but also on the other evidence of record.

Following the above VA examinations, the RO issued a September 2011 supplemental statement of the case denying the Veteran's TDIU claim.  At that time, the RO also sent the Veteran correspondence requesting that he submit any additional evidence in his possession regarding that claim.  However, the Veteran did not respond to the RO's notice.  Nor did he provide any additional information in connection with the issue on appeal.  Consequently, the Board finds that any additional information that may have been elicited in support of the Veteran's claim has not been not obtained because of his inability or unwillingness to cooperate.  The duty to assist in the development and adjudication of claims is not a one-way street.  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining evidence that is favorable to his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

The Board now turns its attention to the probative weight of the medical opinion evidence.  The value of such evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to a medical opinion are within the province of the Board as adjudicators.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of such an opinion is generally based on the scope of the examination or review, as well as on the relative merits of the expert's qualifications and analytical findings.  Significantly, the probative weight of an opinion may be reduced if the examiner fails to explain the basis for the opinion.  See Sklar v. Brown, 5 Vet. App. 140, 146 (1993).

Here, the Board assigns great probative value to the January 2011 examiner's report, which indicates that Veteran's service-connected disabilities, whether considered individually or in the aggregate, do not preclude gainful employment.  That report was based on a thorough examination of the Veteran and a review of his claims file.  See Prejean v. West, 13 Vet. App. 444, 448 (2000) (factors for assessing the probative value of a medical opinion include the physician's access the Veteran's history, and the thoroughness and detail of the opinion).  Additionally, the Board considers it significant that the January 2011 VA examiner's report constitutes the most recent evidence of record and was undertaken directly to address the issue on appeal.  Moreover, that report is consistent with the other competent clinical evidence, in particular the March 2006 VA employment evaluation and the other VA clinicians' and examiners' findings regarding the limited functional loss associated with the Veteran's low back disorder and hemorrhoids.  Further, there is no competent countervailing medical opinion evidence of record.

In this regard, the Board is mindful of the SSA opinion, which the Veteran has cited in support of his claim.  However, as noted above, while that opinion takes note of the occupational impairment associated with the Veteran's low back disorder, it also lists his non-service-related hypertension as a factor in his unemployment.  As such, that SSA opinion effectively indicates that the Veteran's service-connected disabilities are not solely responsible for his inability to work.  Therefore that opinion is not entirely inconsistent with the findings of the January 2011 VA examiner, which the Board has afforded great evidentiary weight.  

Even if the SSA assessment were wholly favorable to the Veteran's claim, however, the Board would not consider that opinion sufficient to grant the benefits sought on appeal as the Board is not bound by disability determinations of the SSA as the latter subscribes to different statutory and regulatory criteria.  Collier v. Derwinski, 1 Vet. App. 413 (1991).  Moreover, in this particular case, the Board has specific reason to question the SSA's opinion.  That is because that opinion does not appear to have been predicated on the other pertinent evidence of record, in particular the aforementioned VA clinicians' and examiners' findings.  See 38 C.F.R. § 4.1, Prejean, 13 Vet. App. at 448.  Additionally, that SSA opinion was not supported by a detailed rationale, which further reduces its evidentiary weight.  See Sklar, 5 Vet. App. at 146. 

Based on the foregoing, the Board finds that the preponderance of the competent and credible evidence does not support the assignment of a TDIU rating.  On the contrary, that evidence weighs against such a rating by indicating that the Veteran's service-connected disabilities are not solely responsible for his unemployment.  Indeed, that was the exact conclusion reached by the January 2011 VA examiner, whose findings the Board deems probative.  Moreover, as discussed above, the record does not otherwise indicate that the Veteran's low back disorder and hemorrhoids, standing alone or in combination, would render him unemployable.  Instead, the preponderance of the evidence shows that the Veteran's inability to work is attributable to a plethora of disabilities, including hypertension, Type II diabetes, erectile dysfunction, and sleep apnea, none of which is currently service-connected.  

The Board points out that if, in the future, the RO decides to grant service connection for any of these disorders, which may have contributed to the Veteran's unemployment, he would be free to reopen his TDIU claim.  In the meantime, however, it would be premature for the Board to consider such problems in determining whether a TDIU is warranted.  Instead, the Board must base its decision on current findings, none of which shows that the Veteran's low back disorder and hemorrhoids, either singly or jointly, preclude gainful employment.  

The Board acknowledges that the Veteran himself believes that his service-connected disabilities warrant the assignment of a TDIU rating.  While a lay person, he is certainly competent to describe symptoms arising from those disabilities, which are within the realm of his personal experience.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); 38 C.F.R. § 3.159(a)(2); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is also competent to report the perceived effects of those symptoms on his ability to work.  Id.  Additionally, the lack of corroborating medical evidence does not, by itself, render the Veteran's statements inherently incredible.  Buchanan v. Nicholson, 451 F.3d 133 (Fed. Cir. 2006).  Nevertheless, the Board has reason to question the overall veracity of the Veteran's lay assertions in light of the competing evidence of record.  Specifically, the report of the January 2011 VA examiner expressly indicates that the Veteran has a tendency to exaggerate the severity of his service-connected disabilities.  Such a finding, which the Veteran has not expressly rebutted, casts doubt on the overall credibility of his lay assertions.   See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995) (indicating that the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  

Moreover, even if the Board considered the Veteran to be wholly credible, it would still find that the probative value of his assertions was limited by his lack of clinical expertise.  Indeed, at no time during the pendency of this appeal has the Veteran demonstrated that he is competent to state that his low back disorder and hemorrhoids, either alone or in tandem, preclude employment.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  As such, the Veteran statements, standing alone, are insufficient to establish total unemployability based solely on those service-connected disabilities.  In any event, the Board observes that the occupational impairment arising from the Veteran's low back disorder and hemorrhoids have been expressly contemplated in the schedular ratings assigned for those individual disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In light of the foregoing, the Board concludes that the Veteran does not currently meet the criteria for a schedular TDIU rating.  38 C.F.R. § 4.16(a).  Moreover, his case presents no unusual or exceptional circumstances that would justify referral to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 4.16(b).  Further, in the absence of any evidence of unusual or exceptional circumstances beyond what is contemplated by the assigned combined 40 percent disability evaluation, the preponderance of the evidence is against the Veteran's claim for additional compensation in the form of a TDIU rating.  Accordingly, that claim must be denied.   


ORDER

Entitlement to a total disability rating for compensation based upon individual unemployability is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


